Title: From Thomas Jefferson to John Daly Burk, 21 February 1803
From: Jefferson, Thomas
To: Burk, John Daly


          
            Sir
            Washington Feb. 21. 1803.
          
          Your favor of the 2d. has been duly recieved. in the early part of my life I paid a good deal of attention to the state papers of Virginia, and in some degree, to those of the other states. the result of my enquiries is contained in the list of statepapers at the end of the Notes on Virginia, and so far as I possessed any of these papers they were communicated to mr Hazard to be published in his Collection of statepapers. independent of these I possess a tolerably compleat set of the printed laws of Virginia. this being the only set in existence, (for they are lost from the offices) and being now resorted to from all parts of the state as the only resource for laws not to be found in the late publications, I have been obliged to decline letting the volumes go out of my possession further than Milton or Charlottesville, because the loss of a volume would be irreparable. the consequence is that the courts instead of requiring the volume itself to be produced to them as evidence, accept a copy from me; so that they are substantially a deposit of records. I mention this as a reason why I cannot offer them to be taken to a distance. I possess also a file of Virginia newspapers from about 1733 to about 1775. these are all the materials in my possession, and to a free use of which you shall be perfectly welcome, & to every other service I can render to your undertaking, to which I ask leave to become one of the subscribers. I doubt whether the laws furnish any thing material or interesting to the historian. the laws of England for instance, scarcely enter at all into the history of England. I pray you to accept my best wishes & respects
          
            Th: Jefferson
          
        